          Case 1:19-cr-00836-VSB Document 20 Filed 12/22/20 Page 1 of 1




                                               December 22, 2020

VIA ECF
Honorable Vernon S. Broderick
United States District Judge
                                                                             12/22/2020
Southern District of New York
40 Foley Square                                  The status conference scheduled for December 29, 2020 is hereby
New York, NY 10007                               adjourned to February 2, 2021 at 9:00 a.m. The adjournment is necessary to
                                                 allow the parties to continue to discuss a possible pretrial disposition of this
                                                 matter. The Court finds that the ends of justice served by granting a
                                                 continuance outweigh the best interests of the public and the defendant in a
Re:    United States v. David Hattersley
                                                 speedy trial. Accordingly, it is further ordered that the time between
       19 Cr. 836 (VSB)
                                                 December 29, 2020 and February 2, 2021 is hereby excluded under the
                                                 Speedy Trial Act, 18 U.S.C. 3161 (h)(7)(A), in the interest of justice.

Dear Judge Broderick,

       I write to request that the Court adjourn the conference currently scheduled for December
29, 2020 for approximately 30 days. The government, by Assistant United States Attorney
Samuel Rothschild, consents to this application.

        The parties continue to discuss a pre-trial disposition of this matter, but progress is slow
due to the logistical constraints of the COVID-19 pandemic. Therefore, we request this
additional time.

      Given the nature of this request, the defense consents to the exclusion of time under the
Speedy Trial Act until the newly selected date.

       Thank you for your consideration.

Respectfully submitted,
/s/
Sylvie Levine
Attorney for Mr. Hattersley
212-417-8729



cc:    Samuel Rothschild
       United States Attorney’s Office
